[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PETITIONER'S MOTION TO REOPEN AND RESPONDENT'S CLAIM FOR COSTS
This matter is an administrative appeal which was dismissed on September 25, 1990 when the petitioner allegedly failed to appear for the argument.
The petitioner's counsel satisfied the court  through affidavit and representations in court that he was, at the time the dismissal entered, arguing a matter before our Supreme Court. Petitioner's counsel also established that he was advised by court personnel that the matter had been continued to 2:00  p. m. on September 25, 1990.
Petitioner's counsel failed, however, to notify respondent's counsel; and they and their witnesses were inconvenienced. Accordingly, in connection with the reopening of the dismissal, the court awards respondent's costs in the amount of $150.
The respondents have failed to establish that the costs which they claim beyond $150  are primarily related to the court appearance on September 25, 1990.
McWEENY, J. CT Page 3855